Citation Nr: 0527292	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 13, 1975 to July 
18, 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.


FINDING OF FACT

Except for a pre-existing left flank surgical scar secondary 
to left pyeloplasty, residuals of a back injury were not 
shown in service, and any current back disability is 
unrelated to service. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided pre-adjudication, VCAA notice by letter in 
June 2002.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely, 
evidence that an injury or disease was made worse by service, 
or evidence of an injury, disease, or event causing an injury 
or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury, disease, or event causing an injury or 
disease during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed to send 
any additional evidence to support his claim. 

As for content of the VCAA notice, the letter substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Where as here, there is no 
reasonable possibility that further assistance would 
substantiate the claim as the claim clearly lacks merit, 
further assistance is discontinued.  38 C.F.R. § 3.159(d)(2).

For above reasons, no further development is needed to ensure 
VCAA compliance. 

Factual Background 

The service medical records show that, on entrance 
examination, a scar on the left flank was noted.  During the 
third week of basic training, the veteran complained of left-
sided pain in the area of old scar tissue.  History included 
left kidney surgery, eight years previously.  The impression 
was recurrent left flank pain following pyeloplasty.  A 
Medical Board subsequently found the veteran unfit for 
service because of the pre-existing condition, which was not 
aggravated by service, and the veteran was then discharged 
from service because of the pre-existing condition. 

After service, there is no medical evidence, documenting a 
current back disability. 

In his application, the veteran reported that he injured his 
back in 1985 and that he had not worked since then.  In 
November 2004, the veteran testified that he has low back 
strain and degenerative disc disease as a result of an injury 
during service, which was unrelated to his kidney problem. 

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by service. 38 U.S.C.A. § 1131.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  

The service medical records document that the veteran 
experience left-sided flank pain in the area of old scar 
tissue from kidney surgery, which was performed prior to 
service. The service medical records do not document by 
complaint, finding, or history, a back injury or any finding 
of a back injury.  The veteran has testified that he injured 
his back apart from his kidney problem. 

As the service medical records do not establish residuals of 
a back injury, separate from the pre-existing painful scar 
tissue, and in light of the veteran's testimony about a back 
injury during service, continuity of back symptomatology 
after service is needed to substantiate the claim.  38 C.F.R. 
§ 3.303.  

The evidence of record consists of the veteran's testimony, 
but there is no medical evidence documenting a current back 
disability since service.  The absence of evidence of 
continuity of symptomatology for many years after service 
opposes rather than supports the claim.  Moreover, in the 
absence of any medical evidence relating any current back 
disability to service, there is no factual basis to 
substantiate the claim of service connection. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


                                                                                             
(Continued on next page)


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
	GEORGE E. GUIDO, JR
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


